
	
		I
		112th CONGRESS
		1st Session
		H. R. 3468
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. Meehan (for
			 himself and Ms. Linda T. Sánchez of
			 California) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To prevent trafficking in counterfeit
		  drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Counterfeit Drug Penalty Enhancement
			 Act of 2011.
		2.Counterfeit drug
			 preventionSection 2320(a) of
			 title 18, United States Code, is amended—
			(1)by redesignating
			 paragraph (2) as paragraph (3);
			(2)by inserting after
			 paragraph (1) the following:
				
					(2)Counterfeit
				drugs
						(A)In
				generalWhoever commits an offense in violation of paragraph (1)
				with respect to a drug (as defined in section 201 of the Federal Food, Drug,
				and Cosmetic Act (21 U.S.C. 321)) shall—
							(i)if
				an individual, be fined not more than $4,000,000, imprisoned for life or for
				any term of years, or both; and
							(ii)if a person other
				than an individual, be fined not more than $10,000,000.
							(B)Multiple
				offensesIn the case of an offense by a person under this
				paragraph that occurs after that person is convicted of another offense under
				this paragraph, the person convicted—
							(i)if
				an individual, shall be fined not more than $8,000,000, imprisoned for life or
				for any term of years, or both; and
							(ii)if other than an
				individual, shall be fined not more than
				$20,000,000.
							;
				and
			(3)in paragraph
			 (3)(B), as redesignated, by striking paragraph (1) and inserting
			 paragraph (1) or (2).
			3.Rule of
			 constructionNothing in this
			 Act, or the amendments made by this Act, shall be construed to apply to a drug
			 (as defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 321)) solely because the drug is manufactured in or imported from a
			 foreign country.
		
